IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                          :   No. 2862 Disciplinary Docket No. 3
                                           :
 JEWEL M. HARMON                           :   No. 28 DB 2022
                                           :
                                           :   (District of Columbia Court of Appeals,
                                           :   No. 21-BG-738)
                                           :
                                           :   Attorney Registration No. 50826
                                           :
                                           :   (Out of State)




                                       ORDER


PER CURIAM

       AND NOW, this 12th day of May, 2022, having failed to respond to a Notice and

Order directing her to provide reasons against the imposition of reciprocal discipline,

Jewel M. Harmon is suspended from the practice of law for a period of sixty days, with

the suspension stayed in favor of a one-year probation with conditions, consistent with

the Order of the District of Columbia decided February 3, 2022.